                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

DUANE TIPTON,              )                   3:17-CV-0032-RCJ-CLB
                           )
           Plaintiff,      )                   MINUTE ORDER
                           )
     vs.                   )                   January 13, 2020
                           )
MORRIS GUICE, et al.,      )
                           )
           Defendants.     )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                         _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is plaintiff’s motion to amend complaint to add defendant (ECF No.
45). No opposition was filed. Plaintiff seeks to add C/O Jason Henry to this action for
“patent infringement” and further describes this correctional officer as a “corporation
organized and existing under the laws of the State of Nevada.” Id.

      Without belaboring the obvious error and futility of such a proposed amendment, the
motion to amend was untimely as it was filed on November 22, 2019, more than 38 days
beyond the deadline to do so of October 15, 2019 (ECF No. 30). Therefore, plaintiff’s
motion to amend complaint to add defendant (ECF No. 45) is DENIED.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
